Citation Nr: 0932531	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-20 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 20 
percent for the Veteran's left knee disability prior to June 
4, 2008, and an extraschedular evaluation in excess of 40 
percent from that date.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1981 to May 1984.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a left knee disability, rated 20 
percent, effective June 6, 2000.  In May 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  In 
August 2007, the case was remanded for additional 
development.  A July 2008 rating decision increased the 
schedular rating for left knee disability to 40 percent, 
effective June 4, 2008.  

In October 2008, the Board denied a combined schedular 
ratings for left knee disability in excess of 20 percent 
prior to June 4, 2008, and in excess of 40 percent from June 
4, 2008, but remanded the case for consideration of whether 
the Veteran was entitled to an extraschedular rating for his 
left knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In October 2008, the Board found that additional development 
was necessary to obtain a clear picture of the impact the 
Veteran's left knee disability has had on his employment, and 
remanded the claim for such development.  See Thun v. Peake, 
22 Vet App 111 (2008) (outlining the three-step analysis for 
determining whether referral for extraschedular consideration 
is warranted).  Pursuant to the remand order, December 2008 
correspondence from the AMC advised the Veteran as to what 
types of evidence would substantiate a determination that 
referral for extraschedular consideration was indicated, and 
requested that he assist in the development for outstanding 
pertinent evidence.  The letter specifically requested that 
he ask his former employers to complete and return a VA Form 
21-4192 (Request for Employment Information).  See 38 C.F.R. 
§ 3.159(c)(1).  He was also advised that VA might decide his 
claim within 60 days from the date of the letter if it was 
determined that VA had completed their attempts to get all 
the relevant evidence about which it knew.  The Veteran did 
not respond, and a June 2009 supplemental statement of the 
case (SSOC) readjudicated the claim.

Both the December 2008 VCAA letter and the June 2009 SSOC 
were addressed to the Veteran at his address of record in 
Coatesville, PA.  In July 2009, the Veteran's SSOC was 
received at the Board, after having been marked "Return to 
sender" by the United States Post Office.  The explanation 
provided was that the forwarding time had expired.  A 
handwritten label on the envelope shows that the SSOC had 
been forwarded (but not delivered) to a mailing address in 
Philadelphia, PA.  

Because the Veteran no longer resides at the mailing address 
of record it appears that he has not received proper 
notification as to how to substantiate that referral for 
extraschedular consideration is indicated.  Inasmuch as he is 
receiving VA compensation and had been receiving regular VA 
treatment (suggesting that absence of knowledge regarding his 
current whereabouts may be quite temporary), some further 
development to ascertain his whereabouts and provide him 
proper notice is indicated.   See 38 C.F.R. § 3.159(b); but 
see also Hyson v. Brown, 5 Vet. App. 262 (holding that while 
VA has a duty to assist a veteran in the development of his 
claim, this duty is not limitless.  It is the veteran's duty 
to keep VA apprised of his whereabouts and, if he does not do 
so, VA is not obligated to "turn up heaven and earth" to 
find him).

Accordingly, the case is REMANDED for the following:

1. The RO should make all reasonable 
efforts (to include contacting his listed 
next of kin) to ascertain the Veteran's 
current mailing address, and then send him 
a notice letter (at such address) as to 
what types of evidence would substantiate 
a determination that referral for 
extraschedular consideration is indicated, 
and arrange for development to assess the 
impact his left knee disability has had on 
employment.  Specifically, it should be 
determined where he has sought employment, 
and (by contacting the Veteran's former 
employers for the information) the reasons 
for his terminations from his previous 
employments.  He must assist in this 
matter by providing any releases necessary 
to obtain his employment records.  He 
should also be advised to submit any 
additional evidence he may have of factors 
warranting extraschedular consideration.  
If his current whereabouts cannot be 
ascertained, the scope of the development 
should be noted for the record. 

The Veteran is advised that 38 C.F.R. 
§ 3.158(a) provides that where evidence 
requested in connection with an original 
claim is not received within 1 year after 
the date of request, the claim will be 
considered abandoned.

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

